Citation Nr: 9933908	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1948 
to December 1954.  He was a Prisoner of War in Korea from 
September 9, 1950 to September 28, 1950.  The veteran died on 
September [redacted], 1996.  The appellant is the 
veteran's widow.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1996, due to or 
as a consequence of acute myocardial infarction.

2.  During his lifetime, the veteran had service connection 
for residuals of a gunshot wound to the left tibia and fibula 
with damage to muscle group XII, evaluated as 30 percent 
disabling; traumatic arthritis of the left knee, evaluated as 
20 percent disabling; osteomyelitis of the left tibia, 
evaluated as 10 percent disabling; and malaria, evaluated as 
0 percent disabling.

3.  The veteran's several service-connected left leg 
disabilities contributed substantially or materially to his 
death, in that there is a causal connection between the left 
leg disabilities and his death from acute myocardial 
infarction.



CONCLUSION OF LAW

The veteran's service-connected left leg disabilities were a 
contributory cause of his death, and therefore his death was 
due to his period of active service.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.312(c)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is one not relating to the principal cause, 
but which is shown to have contributed substantially or 
materially or in combination with other causes to result in 
death, or to have aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that it casually shared in producing death, but rather 
must be shown to have had a causal connection.  Id.  
Generally, musculoskeletal disorders do not materially affect 
vital body functions, and will not be found to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  As a preliminary matter, the Board 
finds that the appellant's claim is well grounded and that 
the RO has satisfied the duty to assist the appellant in 
developing her claim.  38 U.S.C.A. § 5107(a).

At the time of his death on September [redacted], 1996, the 
veteran had service connection for residuals of a gunshot wound 
to the left tibia and fibula with damage to muscle group XII, 
evaluated as 30 percent disabling; traumatic arthritis of the 
left knee, evaluated as 20 percent disabling; osteomyelitis 
of the left tibia, evaluated as 10 percent disabling; and 
malaria, evaluated as 0 percent disabling.  The appellant 
contends that the veteran fell on his right hip because he 
was protecting his service-connected left leg, and that he 
therefore required surgery for a fractured hip, during which 
he suffered a myocardial infarction and died.  She also 
contends that the veteran suffered from hypertension from the 
time he was in the military.  Further, it is her belief that 
the veteran's heart attack was caused by pain from his 
service-connected left leg and the medications he took for 
his left leg disorders.

Service medical records do not contain any diagnosis of 
hypertension or any evidence of heart disease in service.  
Nor was there any indication of hypertension at his VA 
examination in February 1955.  There are no medical records 
documenting onset of hypertension to a compensable degree 
within one year of separation from service.

The relevant medical evidence consists primarily of the 
clinical records of Bethesda Hospital in Cincinnati, Ohio, 
from the veteran's final hospitalization at the time of 
death.  The emergency room report, dated September 7, 1996, 
indicates the veteran gave a history that he had been washing 
his car and slipped and fell onto his right hip.  He stated 
that he heard a pop when he fell.  He had no other injuries 
or symptoms.  He reported a past medical history of a left 
leg gunshot wound in 1950 and hypertension.  He was taking 
blood pressure medication, gout medication, and Voltaren.  On 
examination in the emergency room, his heart rate was regular 
and rhythmic without murmurs, gallops or rubs.  His left leg 
deformity with rotation and shortening was noted.  An x-ray 
of the right hip revealed a left intertrochanteric fracture.  
He was then admitted to the hospital after evaluation by 
Michael Lawley, D.O.  Dr. Lawley authored a consultation 
report that states that the veteran sustained a severe 
comminuted subtrochanteric fracture of the proximal portion 
of the femur.  The veteran had reported that he was standing 
up and fell very hard on his leg.  The veteran was noted to 
suffer additionally from severe exogenous obesity, multiple 
myeloma, and hypertensive cardiovascular disease.  He was 
considered to be a high-risk candidate for surgery.  Dr. 
Lawley noted that he spoke with the veteran and his family 
about the risks of surgery.  

The procedure was performed on September [redacted], 1996.  
The anesthesiologist's notes indicate that during the middle 
of the procedure, the veteran had a sudden drop in his blood 
pressure and increase in heart rate.  A number of measures 
were performed to stabilize the veteran.  Eventually he was 
stabilized but remained critical and on a ventilator.  An 
ultrasonic examination was performed, results of which were 
consistent with an anterior myocardial infarction.  The 
veteran essentially remained in shock from the time of the 
procedure, and never regained consciousness.  He was 
diagnosed by the evaluating physician, Dr. Pete Caples, with 
shock probably secondary to acute intraoperative myocardial 
infarction, multiple myeloma, obesity, right hip fracture, 
and disseminated intravascular coagulation.  The death 
certificate, signed by Michael Lawley, M.D., states that the 
cause of death was acute myocardial infarction.  The file 
contains a corrected discharge summary, dated in March 1997, 
and signed by Michael Lawley, D.O.  The correction was to the 
physician's name, but the substance of the summary is 
consistent with prior reports.

The claims file also contains additional records from 
Bethesda Hospital, prior to the veteran's final admission.  
In June 1995, the veteran underwent a bone scan and bone 
marrow aspiration and biopsy.  Results were consistent with 
multiple myeloma.

The file also contains a January 1997 opinion of Dr. Lawley 
of Reconstructive Orthopaedics, Inc., who evaluated the 
veteran at the time of his fall.  Dr. Lawley states that the 
veteran and his wife stated that the veteran was watching his 
wife wash the car when he was walking back to the house.  
According to Dr. Lawley's January 1997 statement, the veteran 
stated that his left leg gave way and he slipped landing 
directly on his right leg, while trying to save his left leg.  
Dr. Lawley continues that the veteran was seen by his medical 
doctor, Dr. Perlman, and his oncologist, Dr. Bechold, who 
cleared him medically for surgery.  Dr. Lawley states that 
the veteran always walked with an antalgic gait and could not 
bear substantial weight on his left leg.  He wore a long leg 
brace from thigh to ankle, and could not perform normal 
activities.  He was unable to kneel, squat, stoop or bend due 
to pain in his left leg.  Dr. Lawley states his belief that 
the veteran's left leg disorder was a direct cause of his 
slipping and losing his balance and falling on his right hip, 
thereby causing a fracture.  He continues that if the veteran 
had had a normal left leg, he would not have slipped, fallen 
and sustained a hip fracture, and would not have needed 
surgery, and possibly may not have suffered a heart attack.

The claims file also contains records dated from December 
1994 to March 1995 from Sports Med. and Ortho Specialists 
documenting treatment of the veteran's left leg arthritis and 
other musculoskeletal disorders during that period.  In 
December 1994, the veteran was treated for pain in his left 
wrist and left knee.  The knee was treated with Voltaren, and 
a brace was ordered.  In January 1995, the veteran was noted 
to be having some problems wearing the brace, but felt that 
the brace was helping him.  In February 1995, the veteran 
reported his knee was feeling better, and he was walking 
without a limp.  He sought additional treatment in March 
1995, with complaints of pain in extremities other than the 
left leg.

Finally, the claims file contains the written statements and 
personal testimony of the appellant.  The appellant wrote in 
a September 1996 statement that while the veteran was lying 
on the ground after his fall and waiting for the ambulance to 
arrive, he told her that his left leg had given way, and he 
was protecting it and chose to fall on his right.  She stated 
in her January 1997 substantive appeal letter that she wished 
to clarify some statements made in the emergency room report.  
The appellant stated that contrary to what the veteran had 
reported at the time he was brought to the emergency room, he 
was not washing the car, and the pavement where he slipped 
was dry.  Rather, the appellant was washing the car in the 
driveway, when the veteran slipped in the garage.  The 
appellant stated that the veteran had changed the story 
because he was embarrassed of his handicapped leg and liked 
to pretend he was able to do more than he really could.  
According to the appellant, the veteran later recanted, in 
front of the admitting clerk, and admitted that his wife was 
the one washing the car.

The appellant testified in her May 1997 hearing at the RO 
that she was washing the car and the veteran was chatting 
with her and he proceeded to go into the house.  He walked in 
through the garage, at which point he fell down and thought 
he might have broken his hip.  The appellant was unable to 
help the veteran up, and he stayed on the floor of the garage 
until he was picked up by emergency rescue personnel.  She 
further testified that after he fell, the veteran stated that 
his left leg had given out on him.  He did use a cane on 
occasion, and usually wore a full leg brace, but was not 
wearing it at the time of the fall.  She further testified 
that the veteran had been receiving treatment by a private 
medical provider for his arthritis of the left leg.  She 
submitted a photograph from July 1995 into the record that 
showed a picture of the veteran's atrophied left leg as 
compared with his right.  She stated that the veteran's 
multiple myeloma was in very early stages and had been 
treated in 1996 by oral chemotherapy.

The appellant's claim rests on her allegation that the 
veteran's fall was due to left knee symptomatology.  As a 
result of the fall, he had to have surgery and he suffered a 
heart attack as a consequence of the surgery and died.  
Initially, the Board notes that while the medical evidence 
does not come right out and say that the fatal heart attack 
was a consequence of the surgery, the evidence strongly 
indicates that this was so.  The Board will accept this 
conclusion.  

Cases similar to this one have been presented to the VA in 
the past.  They are determined for the most part on whether 
evidence recorded at or about the time of the accident 
implicates a service connected impairment as a cause of the 
injury or accident which led to disability or death.  The 
most contemporaneously recorded evidence, and thus the most 
persuasive evidence, is that recorded in the history given at 
the hospital emergency room or when initial medical treatment 
is sought for the injury.  In many cases the history recorded 
months and even years after the accident differ with that 
given at the time of the accident.  In this case, the 
appellant's version of the accident is within weeks of its 
happening.  The treating physician provided a fuller version 
of the history of the accident a few months later.

The Board recognizes that that are many cases where the 
history first recorded is not complete.  The history may even 
vary from what actually happened.  Sometimes the officer 
recording the history does not realize the impact the 
complete history will have in a particular case.  In any 
event, the Board is not prepared to dismiss as not credible 
Dr. Lawley's statement of January 1997 as to how the accident 
occurred.  Also, the Board will not dismiss as not credible 
the appellant's statement given so soon after the accident 
occurred.  Thus, the Board concludes that, in light of the 
rule that reasonable doubt be afforded to the appellant, 
service connection for the veteran's death is granted.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for cause of death is granted, subject to 
the provisions governing the payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

